Citation Nr: 0636498	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's representative, in a March 
2006 Informal Hearing Presentation, asserted that a claim for 
an increased evaluation for right-ear hearing loss is on 
appeal before the Board.  While the RO did grant service 
connection for right ear hearing loss by a June 2004 rating 
action, there is no indication in the claims folder that the 
veteran has initiated an appeal of the initial noncompensable 
(zero percent) rating assigned for right ear hearing loss 
with that grant of service connection.  If the veteran wishes 
to submit a claim for an increased evaluation for service-
connected right ear hearing loss, he may do so at the RO.  
The Board is precluded from initial review of this matter.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran did not have hearing loss for VA purposes in 
his left ear in service.  Left ear hearing loss was not 
present within the first post-service year, and is not 
otherwise causally related to service.

2.  Tinnitus did not develop during the veteran's active 
service and is not otherwise causally related to service.  

3.  The veteran has no current disability as a residual of an 
in-service right wrist fracture.  

4.  The veteran does not have current migraine headaches 
which developed in service or are otherwise causally related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006); 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for a right wrist 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in January 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims for service connection for left ear 
hearing loss, tinnitus, a right wrist disorder, and migraine 
headaches.  The VCAA letter informed of the bases of review 
and the requirements to sustain the claims.  Also by the VCAA 
letter, the veteran was effectively requested to submit 
evidence in his possession, when he was told to submit the 
records himself, in furtherance of his claims.  The VCAA 
letter informed him that it was ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.

The VCAA letter requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about the claimed disorders and the claimed association 
between service and claimed disorders.  The veteran did not 
responsively submit any evidence or inform of any evidence 
supportive of the claims.  

The RO obtained VA examinations in 2004 to address the claims 
for service connection for left ear hearing loss, tinnitus, 
and right wrist condition.  Those examinations adequately 
addressed the nature and etiology of the claimed disabilities 
for purposes of the veteran's claims.  Records from these 
examinations

were obtained and associated with the claims folder.  Any VA 
development-assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for migraine headaches, such an 
examination is not required in this case.  Only two records 
in service showed treatment for headaches which might 
potentially be classified as migraine. (A third clinic visit 
was for a headache attributed to an incorrect prescription 
for the veteran's eyeglasses.)  There was also no medical 
evidence or indication of the existence of evidence of 
current disability or of any disability for the entire 35-
year post-service period, despite the RO's development 
request to the veteran.  

The Court of Appeals for Veterans Claims, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), recognized in 38 C.F.R. 
§ 3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination is warranted to address a claim for service 
connection.  The regulation provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2006).

In this case, with regard to the question of whether to 
afford an examination to address the migraine headache claim, 
while the first prong in 38 C.F.R. § 3.159(c)(4)(A) could 
conceivably be satisfied by the veteran's contention of 
current migraines (since such headaches are themselves 
subjective, dependent on the patient's self-report of their 
existence for identification), and while the second prong is 
conceivably satisfied by service medical records showing two 
treatments for headaches, the third prong is not satisfied.  

In Locklear v. Nicholson, No. 04-743 (Vet. App. Sept. 19, 
2006), the Court made much of the "low threshold" for 
requiring an examination recognized by McLendon as created by 
the term "indicates" in the third prong, 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  LockLear, citing McLendon, 20 Vet. App. 
at 83.  However, examples of the types of evidence which 
would satisfy this threshold, as provided as the 38 C.F.R. 
§ 3.159(c)(4)(ii), are "competent evidence" of "post-
service treatment" or "other possible association to 
military service."  These types of evidence are not present.  

As noted, there are no records or allegations of records of 
post-service treatment for migraine headaches, and there is 
no "indication" of possible association to service beyond 
the veteran's bare allegation.  If the veteran had perhaps 
alleged ongoing treatment for migraines since service, or had 
alleged that a physician told him his migraines were related 
to service, or had made some other, more substantive 
allegation beyond his bare claim, so as to create an 
"indication" of a possible association between current 
migraine headaches and service, this might have sufficed to 
warrant remand for an examination, under 
section 3.159(c)(4)(ii).  But the veteran has done none of 
those things.  With absolutely no post-service medical 
evidence to support the claim, the veteran's bare allegation 
that his present condition is related to two treated episodes 
of headaches in service is insufficient to meet even the low 
threshold established in section 3.159(c)(4)(C).  
Accordingly, the Board finds that remand for an examination 
to address this claim is not warranted.  38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C).

By the appealed July 2004 rating action, as well as by a 
September 2004 statement of the case, the veteran was 
informed of the evidence obtained in furtherance of his 
claims.  The Board acknowledges that the statement of the 
case is a "post-decisional" document.  The Board finds, 
however, that it was not fatal in providing notice, because 
that subsequent review within the statement of the case was 
review of the appealed claims de novo, including 
consideration of the matter on all appropriate bases.  
38 C.F.R. §§ 3.303, 3.310, Part 4.  

The veteran addressed the appealed claims by submitting 
written statements.  By a VA Form 9 submitted in January 
2005, he declined the opportunity to testify to address his 
claims.  There is no indication that the veteran desired to 
further address his claims here adjudicated, or that such a 
desire remains unfulfilled.  

To satisfy the veteran's August 2004 request, de  novo 
reviews were undertaken by a DRO for the September 2004 
statement of the case.  See 38 CFR § 3.2600.
 
In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, any issues as to 
rating or effective date are moot.  

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
when the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.   When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

II.  Analysis

A.  Left Ear Hearing Loss

Certain disabilities, including sensorineural hearing loss, 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

As noted in the Introduction to this decision, above, the 
threshold for normal hearing is from 0 to 20 decibels (dB), 
with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has contended that during his hearing test for 
the left ear (apparently for his service separation 
examination), he was advised to push the button for a sound 
even when he did not hear a sound.  With all due respect, the 
Board finds that unsupported contention lacking in 
plausibility, particularly where, as here, a service 
audiology examination did record hearing loss for the right 
ear.  

The veteran's service medical records do not indicate the 
presence of left ear hearing loss.  Rather, a hearing loss 
consultation report from November 1969 provided results of an 
audiological evaluation, with pure tone thresholds, in 
decibels, for the left ear, as follows:




HERTZ


500
1000
2000
4000
LEFT
0
0
0
20

(No reading was provided for 3000 decibels for either ear, 
and the chart then used did not provide a space for that 
reading.)  These results were also recorded in the veteran's 
November 1969 service separation examination report.  

On the authorized VA audiological evaluation in April 2004, 
pure tone thresholds, in decibels, were, for the left ear, as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
LEFT
5
10
25
30
40
26

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

Thus, the recent VA hearing loss audiometric examination 
establishes 38 C.F.R. § 3.385 hearing loss in the left ear, 
but the veteran's service medical records show that he did 
not then have a left ear hearing deficit meeting the Hensley 
threshold for hearing loss.  The veteran has submitted no 
evidence of findings or treatment for left ear hearing loss 
from service up to the recent VA examination.  

Upon VA examination in April 2004 to address diseases of the 
ears, including hearing loss, the examiner noted the 
veteran's service history, as well as his report of having no 
significant non-military noise exposure.  The examiner did 
diagnosis high frequency sensorineural hearing loss in the 
left ear.  However, the examiner noted that service medical 
records showed no left ear hearing loss, and concluded that 
the veteran's current left ear hearing loss was most likely 
presbycusis (age-related hearing loss), and not related to 
any noise exposure in service.  

Because there is no evidence of left ear hearing loss within  
the first post-service year (or indeed for decades after 
service), the evidence is against a grant of service 
connection for left ear hearing loss on a first-year-post-
service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Because there is no cognizable (medical) evidence of left ear 
hearing loss either in service, continuing from service to 
the present, or causally related to service, the 
preponderance of the evidence is against the veteran's claim 
for service-connected for left ear hearing loss on a direct 
basis.  38 C.F.R. § 3.303.  The preponderance of the evidence 
is against the claim, and, therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The veteran now contends, in effect, that he has tinnitus due 
to noise exposure in service.  However, in-service and post-
service medical records include no complaints or findings of 
tinnitus.  The veteran was afforded a VA examination in April 
2004 to address disorders of the ears and hearing, and three 
times in that examination report the examiner explicitly 
noted that the veteran denied having tinnitus.  The veteran 
in his January 2005 VA Form 9 contended in effect that, when 
asked during the hearing examination whether he heard a 
ringing sound, he told the examiner that he did not hear a 
ringing sound but did hear a buzzing sound.  If the veteran 
reported this to the examiner, then the examiner apparently 
did not interpret this as evidence of current tinnitus.  

In this regard, the Board notes that it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  The Board cannot make its own independent medical 
determination, and it must have plausible reasons for its 
determination, based upon medical evidence in the record.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The VA 
examiner was quite clear in concluding that the veteran does 
not have tinnitus, and the veteran has not put forth any 
contrary medical opinion.  The veteran's own contention that 
he has tinnitus, as a lay statement, is not cognizable to 
support the presence of the disorder, as that is a question 
of medical diagnosis.  Espiritu.  

Accordingly, absent cognizable medical evidence of currently 
diagnosed tinnitus or of tinnitus causally related to service 
or present from service to the present, the preponderance of 
the evidence is against the claim for service connection for 
tinnitus.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert.

C.  Right Wrist Disorder

The veteran contends, in effect, that he suffered a fracture 
of the right wrist in service, and that he has current 
disabling residuals of that injury.  Service medical records 
reflect that the veteran did fracture his right wrist in 
September 1969, playing football.  Specifically, he fractured 
the dorsal surface of the distal end of the right radius, for 
which he received treatment.  However, the veteran's service 
separation examination in November 1969 fails to indicate any 
residual of that fracture, as does the veteran's November 
1969 report of medical history.  

There are no post-service records of treatment for ongoing 
disability in the years and decades following service.  The 
veteran was afforded a VA orthopedic examination of his right 
wrist in June 2004 for compensation purposes, and that 
examiner noted the veteran's history of fracture and 
treatment in service, with the veteran's return to service 
duty in communications thereafter.  The veteran worked post-
service for 28 years with the U.S. Postal Service.  He 
reported that he began having difficulties with his right 
wrist, hand, and fingers one year prior to the June 2004 
examination, with these difficulties occurring multiple times 
per week.  He reported that the condition consisted of pain 
and numbness which originated at the medial side of the elbow 
and extended into the ulnar two fingers, though it also at 
times involved the entire hand and thumb when he was working 
or sitting.  X-rays showed degenerative changes in the right 
shoulder and elbow, but showed the right wrist within normal 
limits other than possible minimal soft tissue swelling.  
Neurological studies and X-rays, both in June 2004, supported 
assessments of an impingement syndrome of the right rotator 
cuff, right lateral epicondylitis, right bicipital 
tendonitis, arthritis of the right elbow and shoulder, 
cervical degenerative disc disease at C6-C7, and moderate 
carpal tunnel syndrome on the right and mild carpal tunnel 
syndrome on the left.  

The June 2004 VA examiner noted these findings.  The examiner 
found the right wrist to have painless motion to 45 degrees 
of palmar flexion and 60 degrees of dorsiflexion, compared to 
60 degrees and 70 degrees, respectively, for the left wrist.  
There was no obvious deformity of the right wrist, with 
apparent healing of the fracture in good position.  The right 
elbow and shoulder were also examined and shown to have some 
restrictions of movement.  The examiner concluded that the 
in-service right wrist fracture had healed without residual 
deformity, and that the veteran's right carpal tunnel 
syndrome was unrelated to the veteran's right wrist fracture 
35 years before.  

While the Board notes the veteran's lay statements to the 
effect that he has current residuals of the old fracture, his 
lay statements are not cognizable to support that medical 
conclusion.  Espiritu.    

Hence, the VA examiner found no residual disability of the 
in-service right wrist fracture, and the veteran has 
presented no other medical evidence to support the presence 
of residuals of that in-service injury.  Accordingly, absent 
cognizable (medical) evidence of a causal link between the 
veteran's in-service fracture and any current disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right wrist condition.  
38 C.F.R. §  3.303.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert.

D.  Migraine Headaches

The veteran contends that he has headaches due to service.  
Service medical records show that he was treated in November 
1968 at Fort Hood, Texas, for complaints of headaches, with 
Darvon prescribed.  He was also treated in February 1969 for 
complaints of headaches, reportedly following a "bang on 
head" in Vietnam.  He was then prescribed Actifed.  In 
August 1969 he was treated for headaches attributed to a 
four-year-old (and outdated) eyeglasses prescription; he was 
given a new eyeglasses prescription reflecting diagnosed 
myopic astigmatism.  The service separation examination in 
November 1969 did not note any findings of headaches, and the 
veteran also did not complain of headaches in his November 
1969 report of medical history.  

The post-service record contains no records of any 
complaints, findings, diagnoses, or treatments for headaches.  
The Board notes the veteran's lay statement to the effect 
that he has current headaches due to service, but his lay 
statements are not cognizable to support that medical 
conclusion.  Espiritu.    

Accordingly, absent a current diagnosis of migraine headaches 
and absent any cognizable (medical) evidence of a causal link 
between current headaches and the veteran's period of active 
service, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
migraine headaches.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for a right wrist condition is denied.

Service connection for migraine headaches is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


